DETAILED ACTION
In application filed on 07/11/2019, Claims 1-9, 11-15, 35-36, 63-67 are pending. Claims 1-9, 11-15, 35-36, 63-67 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/16/2020 and 07/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Denise Bergin on 02/04/2021.
The application has been amended as follows:
Claim 1 (currently amended): A valveless microfluidic system comprising:
microfluidic channel each, and nodes are cavities that are connected to two or more microfluidic channels each, wherein: 
i) a first plurality of the microfluidic channels connect only two cavities each;
ii) a second plurality of the microfluidic channels have a greater resistance to fluid flow than that of the nodes; and 
iii) a plurality of the cavities include a gas pressure port; and 
b) a pressure sequencer comprising a set of gas valves, the pressure sequencer connected by pneumatic delivery channels to: (1) a high gas pressure gas source; (2) an intermediate gas pressure gas source; (3) a low pressure gas source; and optionally, (4) a partial vacuum pressure gas source; and to at least one cavity within the flowchip, wherein the pressure sequencer is configured to concurrently apply a combination of gas pressure and partial vacuum to at least one cavity.
Claim 2 (currently amended): The system of claim 1, wherein the pressure sequencer is configured to apply a high gas pressure, an intermediate gas pressure, a low gas pressure, and optionally, a partial vacuum gas pressure to the at least one cavity according to pressure sequence data, where the high gas pressure is greater than the intermediate gas pressure, the intermediate gas pressure is greater than the low gas pressure, and the low gas pressure is greater than the partial vacuum gas pressure, and the partial vacuum gas pressure is less than atmospheric pressure.
Claim 3 (canceled)
microfluidic channels comprise a fluid flow barrier structure or configuration.
Claim 5 (Currently Amended):  The system of claim 4 [[1]], wherein the fluid flow barrier structure or configuration is located at or near an interface of a cavity with a microfluidic channel.
Claim 6 (Currently Amended):  The system of claim 4 [[1]], wherein the fluid flow barrier structure or configuration increases channel resistance to fluid flow or the pressure required to move fluid by at least 20% in comparison to a channel that does not have a fluid flow barrier structure or configuration.
Claim 8 (currently amended): The system of claim 4 [[1]], wherein the fluid flow barrier structure or configuration comprises a constriction or narrowing of a 4 [[1]], wherein the fluid flow barrier structure or configuration comprises a geometry selected from the group consisting of serpentine or S-curve geometry, a junction, a fishbone, or a split channel.
Claim 11 (currently amended): A system for moving a quantity of liquid from an origin or source cavity to a destination cavity in a network of microfluidic cavities, wherein the origin or source cavity and the destination cavity are separated by a valveless microfluidic channel having a resistance to fluid flow greater than that of the source cavity, the system comprising:
a receptacle for receiving and engaging with a flowchip comprising the network of microfluidic cavities;
gas pressure in microfluidic cavities, and a third gas source for producing an intermediate gas pressure in microfluidic cavities, wherein the high gas pressure is greater than the low gas pressure, the intermediate gas pressure is less than the high gas pressure but greater than the low gas pressure, and the intermediate gas pressure is insufficiently great overcome resistance to fluid flow in the valveless microfluidic channel when the source cavity is substantially empty of the liquid, wherein the pressure sequencer can apply any pressure state to any cavity; and
a controller programmed to execute computer readable instructions to direct the pressure sequencer to:
(a) apply the high gas pressure to any cavity (other than the destination cavity) connected to the origin or source cavity by a first microfluidic channel, while applying the low gas pressure to any cavity (other than the origin or source cavity) connected to the destination cavity by a second microfluidic channel, to move a portion of the quantity of liquid from the origin or source cavity, through the valveless microfluidic channel, and to the destination cavity, and
(b) apply an intermediate gas pressure to the origin or source cavity by the first microfluidic channel before the quantity of liquid is completely removed from the source cavity, wherein the intermediate gas pressure is sufficiently great to push at least some of the quantity of liquid remaining after (a) to the destination cavity, but avoids introducing gas into the valveless microfluidic channel.
, and decreased ramping pressures.
Claim 13 (currently amended): The system of claim 12, wherein the controller is programmed to execute computer readable instructions to direct the pressure sequencer [[d]] to apply pulsing pressures and a pulse width modulation (PWM) with a duty factor in the range of from about 1% to about 90%.
Claim 15 (currently amended): The system of claim 11, wherein valveless microfluidic channel is s a hydrophobic coating.
Claim 35 (currently amended): The system of claim 11, wherein the controller is programmed to execute computer readable instructions to direct the pressure sequencer to follow a fluid transfer rule in which: 
(1)	high gas pressure is applied to an origin or source cavity from which a fluid is transferred and low gas pressure is applied to a destination cavity to which the fluid is transferred, the high gas pressure being applied for a time t(1) sufficient to overcome hydrophobic and/or hydrostatic barriers and start fluid flowing from the origin or source cavity into a microfluidic channel connecting the origin or source cavity to the destination cavity; and
(2)	intermediate gas pressure is applied to the origin or source cavity and low pressure is applied to the destination cavity such that fluid continues to move through microfluidic channel, the intermediate gas pressure being applied for a time t(2) sufficient to empty the origin or source cavity of fluid but of a pressure insufficient to expel fluid out of the microfluidic channel; whereby the origin or source cavity is emptied of fluid and the fluid is moved into the microfluidic channel and the destination cavity.
Claim 36 (currently amended):  The system of claim 11, further wherein the controller is programmed to execute computer readable instructions to direct the pressure sequencer to follow a fluid transfer rule further in which:
(3) partial vacuum is applied to the destination cavity channel by a fourth microfluidic channel while low pressure is applied to the source cavity by the second microfluidic channel such that fluid is evacuated from the destination cavity through a the gas pressure port.
Claim 63 (currently amended): The system of claim 11, further comprising the flowchip, wherein the flowchip is a valveless microfluidic flowchip comprising one or more networks of microfluidic cavities connected by microfluidic channels, wherein reservoirs are cavities that are connected to only one microfluidic channel each, and nodes are cavities that are connected to two or more microfluidic channels each; wherein:
i)	a first plurality of the microfluidic channels connect only two cavities each; 
ii)	a second plurality of the microfluidic channels comprise a fluid flow barrier structure or configuration; and
iii)	a plurality of the cavities include a gas pressure port.
for moving a quantity of liquid from an origin or source cavity to a destination cavity, comprising: 
a)	a flowchip comprising: one or more networks of microfluidic cavities connected by microfluidic channels, wherein: reservoirs are cavities that are connected to only one microfluidic channel each, and nodes are cavities that are connected to two or more microfluidic channels each, wherein:
i)	a first plurality of the microfluidic channels connect only two cavities each; 
ii)	a second plurality of the microfluidic channels have a greater resistance to fluid flow than that of the nodes; and
iii)	a plurality of the cavities include a gas pressure port; 
b)	a pressure sequencer comprising a set of gas valves, the pressure sequencer connected by pneumatic delivery channels to: (1) a high gas pressure gas source; (2) an intermediate gas pressure gas source; (3) a low pressure gas source; and optionally, (4) a partial vacuum pressure gas source; and to at least one cavity within the flowchip; and
a controller programmed to execute computer readable instructions to direct the pressure sequencer to:
(a) apply the a high gas pressure to any cavity (other than the destination cavity) connected to the origin or source cavity by a first microfluidic channel, while applying the a low gas pressure to any cavity (other than the origin or source cavity) connected to the destination cavity by a second microfluidic channel, to move a portion of the quantity of liquid from the origin or source cavity, through a connecting the microfluidic channel, and to the destination cavity, and
microfluidic channel before the quantity of liquid is completely removed from the source cavity, wherein the intermediate gas pressure is sufficiently great to push at least some of the quantity of liquid remaining after (a) to the destination cavity, but avoids introducing gas into the connecting microfluidic channel.

Reasons for Allowance
Claims 1, 2, 4-9, 11-15, 35-36, 63-67 are allowed. 

The following is an examiner's statement of reasons for allowance:

Claims 1-9, 11-15, 35-36, 63-67 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record alone or in combination disclose or suggest the limitations found within the independent claim 1 as a whole disclose the combination of steps of independent Claim 1, 11 and 67 limitations. 
The closest prior art, Jiao et al. (US 20170021352A1) teaches a valveless microfluidic system comprising:
a) a flowchip [ Abstract, Para 0001, 0005; Fig. 1; Para 0027, ‘Reconfigurable microfluidic systems’] comprising: one or more networks of microfluidic cavities [ Abstract, Para 0026, 0028-0029] connected by microfluidic channels [Abstract, Para 0026, 0028-0029], wherein: reservoirs [Para 0032. Fig. 1. ‘cavities A and C], are cavities that are connected to only one channel each [Para 0032], and nodes [Claims 1] are cavities that are connected to two or more channels each [Para 0032, Fig. 1, ‘cavity B’],
wherein:

ii) a second plurality of the channels have a greater resistance to fluid
flow than that of the nodes [Claim 1]; and
iii) a plurality of the cavities include a gas pressure port [Claim 1, 12; Para 0077]; and
b) a pressure sequencer [Para 0013, 0016, 0047, 0072-0075; Fig.9, ref. 915, Fig. 12, ref. 1205] comprising a set of gas valves [Para 0074, 0086, Claim 16] , the pressure sequencer [Para 0013, 0016, 0047, 0072-0075; Fig.9, ref. 915, Fig. 12, ref. 1205]  connected by pneumatic delivery channels [Annotated Fig.9, 0072, ‘as structurally arranged’] to: (1) a high gas pressure gas source [Fig. 9, ref 925; Para 0073, Para 0033, 0058-0060; Fig.12, ref. 1210 (H1)]; 
(2) an intermediate gas pressure gas source [Fig. 11-12, ref 1215 (H2); Para 0080-0081, 0090]; (3) a low pressure gas source [Fig. 12, ref 1220; Para 0033, 0037-0038, 0041, 0048-0050; Claim 16] and optionally, (4) a partial vacuum pressure gas source [Para 0037, Fig. 1, Para 0081,’partial vacuum pressure V’; Para 0095, Claim 17, 21]  (this limitation is interpreted as optional); and to at least one cavity [Abstract, Para 0026, 0028-0029, 0088] within the flowchip  [ Abstract, Para 0001, 0005; Fig. 1]  

    PNG
    media_image1.png
    625
    895
    media_image1.png
    Greyscale

Annotated Fig. 9, Jiao
However, Jiao et al. (US 20170021352A1) does not teach or fairly suggests the combination and steps of the limitation:
wherein the pressure sequencer is configured to concurrently apply a combination of gas pressure and partial vacuum to at least one cavity.
Further, regarding Claim 11, the closest prior art, Jiao et al. (US20170021352A1) teaches a system for moving [a quantity of liquid Para 0041, ‘fluid transfer’] from an origin or source cavity [Para 0030, ‘reservoirs’; Para 0041, ‘origin or destination’] to a destination cavity [Para 0030, ‘reservoirs’; Para 0041, ‘origin or destination’] in a network of microfluidic cavities [Para 0041, ‘reservoir or node’], wherein the origin or source cavity and the destination cavity are separated by a valveless microfluidic channel having a resistance to fluid flow greater than that of the source cavity [Para 0027, 0028-0031, 0041, 0047, 0076], the system comprising:

a pressure sequencer [Para 0013, 0016, 0047, 0072-0075; Fig.9, ref. 915, Fig. 12, ref. 1205]  comprising a set of gas valves [Para 0074, 0086, Claim 16] and configured to be connected to a first gas source [Fig. 9, ref 925; Para 0073, Para 0033, 0058-0060; Fig.12, ref. 1210 (H1)]; for producing a high gas pressure in microfluidic cavities [ Claims 16-20; Para 0073, 0080, 0086; Figs. 9, 12], 
a second gas source [Fig. 12, ref 1220; Para 0033, 0037-0038, 0041, 0048-0050; Claim 16] for producing a low pressure in microfluidic cavities source [Fig. 12, ref 1220; Para 0033, 0037-0038, 0041, 0048-0050; Claim 16], and a third gas source [Fig. 11-12, ref 1215 (H2); Para 0080-0081, 0090] for producing an intermediate gas pressure in microfluidic cavities [Fig. 11-12, ref 1215 (H2); Para 0080-0081, 0090, 0092; ‘interpreted as method of intended use’, ‘Jiao’s device is capable for performing the recited functions’], wherein the high gas pressure is greater than the low pressure, the intermediate gas pressure is less than the high gas pressure but greater than the low pressure [ Para 0080; method of intended use, ‘Jiao’s device is capable for performing the recited functions’], and the intermediate gas pressure is insufficiently great overcome resistance to fluid flow in the microfluidic channel when the source cavity is substantially empty of the liquid [ Para 0090, ‘Pressure H2 is sufficient to…’] wherein the pressure sequencer can apply any pressure state to any cavity [ Para 0047, 0074; ‘Jiao’s device is capable for performing the recited functions’]; and

However, Jiao et al. (US 20170021352A1) does not teach or fairly suggests the combination and steps of the limitation:
a controller programmed to execute computer readable instructions to configured to direct the pressure sequencer to:
((a) apply the high gas pressure to any cavity (other than the destination cavity)
connected to the origin or source cavity by a first channel, while applying the low gas pressure to any cavity (other than the origin cavity) connected to the destination cavity by a second channel, to move a portion of the quantity of liquid from the origin or source cavity, through the microfluidic channel, and to the destination cavity, and
(b) apply an intermediate gas pressure to the origin or source cavity by the first channel before the quantity of liquid is completely removed from the source cavity, wherein the intermediate gas pressure is sufficiently great to push at least some of the quantity of liquid remaining after (a) to the destination cavity, but avoids introducing gas into the microfluidic channel.

Lastly, regarding Claim 67, the closest prior art, Jiao et al. (US 20170021352A1) teaches a valveless microfluidic system comprising:
a) a flowchip [ Abstract, Para 0001, 0005; Fig. 1; Para 0027, ‘Reconfigurable microfluidic systems’] comprising: one or more networks of microfluidic cavities [ Abstract, Para 0026, 0028-0029] connected by microfluidic channels [Abstract, Para 0026, 0028-0029], wherein: reservoirs [Para 0032. Fig. 1. ‘cavities A and C], are cavities 
wherein:
i) a first plurality of the channels connect only two cavities each [Para 0028, 0083, Claim 1];
ii) a second plurality of the channels have a greater resistance to fluid
flow than that of the nodes [Claim 1]; and
iii) a plurality of the cavities include a gas pressure port [Claim 1, 12; Para 0077]; and
b) a pressure sequencer [Para 0013, 0016, 0047, 0072-0075; Fig.9, ref. 915, Fig. 12, ref. 1205] comprising a set of gas valves [Para 0074, 0086, Claim 16] , the pressure sequencer [Para 0013, 0016, 0047, 0072-0075; Fig.9, ref. 915, Fig. 12, ref. 1205]  connected by pneumatic delivery channels [Annotated Fig.9, 0072, ‘as structurally arranged’] to: (1) a high gas pressure gas source [Fig. 9, ref 925; Para 0073, Para 0033, 0058-0060; Fig.12, ref. 1210 (H1)]; 
However, Jiao et al. (US 20170021352A1) does not teach or fairly suggests the combination and steps of the limitation:
a controller programmed to execute computer readable instructions to configured to direct the pressure sequencer to:
((a) apply the high gas pressure to any cavity (other than the destination cavity)
connected to the origin or source cavity by a first channel, while applying the low gas pressure to any cavity (other than the origin cavity) connected to the destination 
(b) apply an intermediate gas pressure to the origin or source cavity by the first channel before the quantity of liquid is completely removed from the source cavity, wherein the intermediate gas pressure is sufficiently great to push at least some of the quantity of liquid remaining after (a) to the destination cavity, but avoids introducing gas into the microfluidic channel.
Therefore Claims 1,2, 4-9, 11-15, 35-36, 63-67 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claims 1, 11 and 67. 
The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797      

/JENNIFER WECKER/Primary Examiner, Art Unit 1797